DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The Amendment filed 1/25/21 has been entered.  Claim 28 is amended.  Claims 30- 32 are added.  Claims 1- 26 are canceled.  Claims 27- 32 are pending and being addressed by this Action.
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 27- 29 directed to a suture anchor system in the reply filed on 1/25/21 is acknowledged.
With respect to the Species restriction, applicant’s election with traverse of Species A directed to Figs. 1- 14, having a solid inner member 16 with a smooth outer surface without any surface features in the reply filed on 1/25/21 is acknowledged.  The traversal is on the ground(s) that the characterization of Species A is too narrow and does not include features recited in P. [0068] of the Specification.  It is noted that the characterization of each species is meant to identify the mutually exclusive features of each species and is not intended to be a full recitation of all of the features of each species.  It is further noted that P. [0068] specifically states, “In another embodiment, the inner member 16 can include at least one surface feature, e.g., a textured surface, a plurality of longitudinal ridges configured to longitudinally align one or more sutures along a longitudinal length of the inner member, etc.” (emphasis added), and as such, those features are not necessarily included in the embodiment of Species A.

Species A.	Figures 1- 14 – having a solid inner member with a circular or hexagonal cross-section.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the at least one surface feature thereon in the form of at least one of a textured surface and a plurality of longitudinal ridges that are configured to longitudinally align one or more sutures along a longitudinal length of the inner member required by claim 32 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 29 and 31- 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent No. 9,597,068 B2 in view of Fanton et al. (US Pub. No. 2005/0245932 A1).  U.S. Patent No. 9,597,068 B2 is cited in the IDS filed 3/25/19.
Regarding application claims 27, 29 and 31- 32, claim 13 and claim 20 of U.S. Patent No. 9,597,068 B2 claim:
A suture anchor system, comprising (see claim 13):
an outer member of a suture anchor (see claim 13), the outer member including an inner lumen (see claim 13), and the outer member including a suture seating member extending transversely across the inner lumen (see claim 20); and

a distal surface of the inner member abuts a proximal surface of the suture-seating member (see claim 13),
a proximal end of the inner member is flush or sub-flush with a proximal end of the outer member (see claim 13), and
a gap exists between an external surface of the inner member and an internal surface of the outer member such that a suture having a knot formed therein and positioned within the gap is freely slidable within the gap in only one direction relative to the inner and outer members (see claim 13).
Claims 13 and 20 of U.S. Patent No. 9,597,068 B2 do not claim:
(application claim 27 and application claim 29) a bone-engaging feature;
However, Fanton teaches a suture anchor system having an outer member (142) (Fig. 4A) and an inner member (150) (Figs. 4A- 4C- - smooth external surface)
(application claim 27) the outer member (142) including a bone-engaging feature (146) (Fig. 4A) on an external surface thereof that is configured to engage bone (P. [0080]), the outer member (142) including an inner lumen (144) (Fig. 4A); and
an inner member of the suture anchor (150), the inner member (150) being configured to be inserted into the inner lumen of the outer member (144) after the outer member (142) has been inserted into a bone with the bone-engaging feature (146) engaging the bone (Ps. [0083]- [0084]);

It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to modify the claim 13 and 20 of U.S. Patent No. 9,597,068 B2 in order to claim an outer member having a bone-engaging feature that includes a tooth, a ridge, a flange, a rib, a barb, a protrusion, or a thread because the bone-engaging features would permit one-way movement of the outer member into the bone hole (Fanton- - P. [0083]).  The motivation for the modification would have been to provide a means for securing the bone anchor within the bone hole (Fanton - - P. [0060]).
Claims 13 and 20 of U.S. Patent No. 9,597,068 B2 do not disclose
(application claim 31) smooth external surface of inner member;
(application claim 32) textured external surface of inner member.
However, Fanton teaches equivalent suture anchor systems, one having an outer member (142) (Fig. 4A) and an inner member (150) (Figs. 4A- 4C) with a smooth external surface and the other also having an outer member (102) (Fig. 3A) and an inner member (110) (Figs. 3A- 3C) with a textured external surface
(application claim 31) wherein the external surface of the inner member (156) (Fig. 4A) is smooth (P. [0081]);
(application claim 32) wherein the external surface of the inner member (116) (Fig. 3A) has at least one surface feature thereon in the form of at least one of a textured surface and a plurality of longitudinal ridges that are configured to longitudinally align one or more sutures along a longitudinal length of the inner member (P. [0075] - - cleated members of plug portion are interpreted as a textured surface option).
 Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (textured external surface) for another (smooth external surface) since the substitution would have yielded predictable results, namely, securing suture between the inner and outer members.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Allowable Subject Matter
Claims 27, 29 and 31- 32 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 27, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a gap exists between an external surface of the inner member and an internal surface of the outer member such that a suture having a knot formed therein and positioned within the gap is freely slidable within the gap in only one direction relative to the inner and outer members.
Regarding claim 28, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising the suture, the suture being configured to extend around the suture-seating member, be positioned within the gap, be freely slidable within the gap in only one direction relative to the inner and outer members, and have the knot formed therein with the knot having an outer diameter greater than a width of the gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771